                                                                                         I

UNITED STATES DISTRICT COURT
                                                        IIIUSDCSDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                        I\ DOC #:_ _-=-+--:::.~-=--
                                                                                         1




SOUTHERN DISTRICT OF NEW YORK                           \, DATE 1'1LED: 3 /3 '2.--0
AVION STINSON,
              Plaintiff,
                                                   18-CV-0027 (LAK) (BCM)
       -against-
                                                   ORDER
THE CITY OF NEW YORK, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The status conference scheduled for March 17, 2020, at 10:00 a.m., will be conducted
telephonically. At that time, the parties shall call into the below teleconference:

       Call in number:      888-363-4749
       Access Code:         7185839

Dated: New York, New York
       March 13, 2020
                                           SO ORDERED.




                                           United States Magistrate Judge
